DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 4/14/22. 

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 2/10/22 and 7/21/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.









   2.   CLAIM INTERPRETATION
Computer readable medium - 35 USC ' 101
Claims 1-9 recites the limitation of a “computer program product, the computer program product comprising a computer readable 2storage medium having program code embodied …”. (emphasis added)   The applicant’s specification states (paragraph 119) “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber- optic cable), or electrical signals transmitted through a wire”.  Thus, the Examiner has construed that the claims include non-transitory mediums and thus are directed towards patent eligible subject matter in view of the reasons above.  

   3.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 10-13, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benhase (US 20130132664 A1).  

With respect to the claim 1, the Benhase reference teaches a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor of a computer system having a first processing unit, storage and a storage controller controlling the storage, to perform operations, the operations comprising: 
destaging data from a cache to storage (paragraph 28, where writes from the hosts 104a . . . 104n may initially be written to the cache 108 and then later destaged to the storage devices 106) including: 
preparing a write command to be issued to a target storage controller wherein the write command identifies a write data unit of a first write list of write data units to be written to storage locations of storage, and the storage locations at which the write data unit of the first write list is to be stored; (paragraph 24, where in the augmented IWC cache management mechanism, destages are performed by traversing a sorted spatially ordered list of tracks. However, while performing destages from the sorted spatially ordered list of tracks, every so often the augmented IWC cache management mechanism performs one destage at ID (inside diameter) and/or one destage at OD (outside diameter) of disk drives) and  
determining in a sort/no-sort determination prior to issuing the write command to the target storage controller whether an insertion point for the write data unit of the write command in a target write list of write data units of the target storage controller is to be determined as a function of a first write list search (paragraph 21, where if the destage scan finds strides with no tracks having a temporal bit set, the destage scan can choose that stride for destage. CSCAN demotes tracks based on spatial location. To emulate CSCAN properties, IWC maintains a sorted list of tracks using a balanced tree. Destage scans looking for tracks to destage may traverse the balanced tree in the order of track location from lowest to highest) so that the first write list search may be selectively one of performed and bypassed at the target storage controller as a function of the sort/no-sort determination.  (paragraph 45, where if at block 312 a determination is made that the destage counter 122 is not zero ("No" branch from block 312) then the last track at the end of the sorted binary tree is found (at block 320) and destaged (at block 322) instead of a track at the cursor position, without changing the cursor position; The Examiner notes that this limitation is an intended result of the limitation prior and should not be given patentable weight [see MPEP 2111.04] but has been given patentable weight in the interest of compact prosecution and should be amended to be positively recited) 

With respect to the claim 2, the Benhase reference teaches the computer program product of claim 1 wherein entries of the target write list are ordered as a function of storage location identified by each entry, in a monotonic sequence order of storage location identifications and the first write list search for a write list insertion point determination includes a search of the entries of the target write list to determine a write list insertion point which maintains the monotonic sequence order after an entry is inserted into the target write list. (paragraph 51, where the augmented intelligent write caching application periodically destages tracks from inside and/or outside diameters of disks while traversing a spatially sorted list of tracks for destages, by overriding the current track to be destaged from the spatially sorted list)

With respect to the claim 3, the Benhase reference teaches the computer program product of claim 2, wherein the preparing the write command includes setting a sort/no-sort indicator to be transmitted to the target storage controller in association with the write command, to indicate to the target storage controller whether an insertion point for the write data unit of the write command in the target write list of write data units of the target storage controller is to be determined as a function of a write list search (paragraph 21, where if the destage scan finds strides with no tracks having a temporal bit set, the destage scan can choose that stride for destage. CSCAN demotes tracks based on spatial location. To emulate CSCAN properties, IWC maintains a sorted list of tracks using a balanced tree. Destage scans looking for tracks to destage may traverse the balanced tree in the order of track location from lowest to highest) so that the write list search may be selectively one of performed and bypassed at the target storage controller as a function of the sort/no-sort indicator. (paragraph 45, where if at block 312 a determination is made that the destage counter 122 is not zero ("No" branch from block 312) then the last track at the end of the sorted binary tree is found (at block 320) and destaged (at block 322) instead of a track at the cursor position, without changing the cursor position; The Examiner notes that this limitation is an intended result of the limitation prior and should not be given patentable weight [see MPEP 2111.04] but has been given patentable weight in the interest of compact prosecution and should be amended to be positively recited)

With respect to the claim 4, the Benhase reference teaches the computer program product of claim 3 wherein the write command includes a write command data structure and the setting the sort/no-sort indicator includes setting a Boolean value within the write command data structure to indicate as a function of the Boolean value, whether an insertion point for the write data unit of the write command in the target write list of write data units of the target storage controller is to be determined as a function of a write list search (paragraph 21, where if the destage scan finds strides with no tracks having a temporal bit set, the destage scan can choose that stride for destage. CSCAN demotes tracks based on spatial location. To emulate CSCAN properties, IWC maintains a sorted list of tracks using a balanced tree. Destage scans looking for tracks to destage may traverse the balanced tree in the order of track location from lowest to highest) so that the write list search may be selectively one of performed and bypassed at the target storage controller as a function of the sort/no-sort indicator. (paragraph 45, where if at block 312 a determination is made that the destage counter 122 is not zero ("No" branch from block 312) then the last track at the end of the sorted binary tree is found (at block 320) and destaged (at block 322) instead of a track at the cursor position, without changing the cursor position; The Examiner notes that this limitation is an intended result of the limitation prior and should not be given patentable weight [see MPEP 2111.04] but has been given patentable weight in the interest of compact prosecution and should be amended to be positively recited)

Claims 10-13 are the method implementation of the computer program product claims noted above, and rejected under the same rationale as above.  

Claims 19-22 are the system implementation of the computer program product claims noted above, and rejected under the same rationale as above.  The Examiner notes the limitations of “a host configured to issue input/output (I/O) requests: a processing unit configured to issue write commands in response to an I/O request; a storage having storage locations; a target storage controller having a memory for a target write list of entries of write data units, the target storage controller configured to control the storage in response to write commands; wherein at least one of the host, processing unit and storage controller has a cache having a write list of write data units, at least one processor …” are shown in fig. 1 and corresponding paragraphs 25-29 of the Benhase reference.

   4.   ALLOWABLE SUBJECT MATTER
Claims 5-9, 14-18, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


   5.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments with respect to claims 1-20 (see pages 11-13 of the remarks) have been considered but are not persuasive. The applicant argues that the Benhase reference does not teach the limitations of "determining in a sort/no-sort determination prior to issuing the write command to the target storage controller whether an insertion point for the write data unit of the write command in a target write list of write data units of the target storage controller is to be determined as a function of a first write list search".   The Benhase reference teaches (see fig. 1; and paragraph 28) a plurality of hosts 104, a storage controller 102, and storage devices 106 [each having a ‘controller’ within] and that writes from the hosts 104a . . . 104n may initially be written to the cache 108 and then later destaged to the storage devices 106.  Behase also teaches (paragraph 24) an augmented IWC cache management mechanism [within controller 102], destages are performed by traversing a sorted spatially ordered list of tracks. However, while performing destages from the sorted spatially ordered list of tracks, every so often the augmented IWC cache management mechanism performs one destage at ID (inside diameter) and/or one destage at OD (outside diameter) of disk drives.   Behase further teaches (paragraph 21) where if during a destage scan finds strides with no tracks having a temporal bit set, the destage scan can choose that stride for destage. CSCAN demotes tracks based on spatial location. To emulate CSCAN properties, IWC maintains a sorted list of tracks using a balanced tree. Destage scans looking for tracks to destage may traverse the balanced tree in the order of track location from lowest to highest.  Thus, based on the citations above, the Benhase reference teaches before destaging (i.e. writing data) from the cache 108 to the storage devices 106 [and their respective ‘target’ controller], it determines when and which tracks (based on the sorted list of tracks) to write from the cache to particular storage devices and where within the storage devices to write.    Therefore, the Benhase teaches the limitations of "determining in a sort/no-sort determination prior to issuing the write command to the target storage controller whether an insertion point for the write data unit of the write command in a target write list of write data units of the target storage controller is to be determined as a function of a first write list search" as broadly and instantly claimed.  
	The Applicant further argues (pages 13-14 of the remarks) that the Benhase reference does not teach the limitation of "so that the first write list search may be selectively one of performed and bypassed at the target storage controller as a function of the sort/no-sort determination" and that the limitation ‘provides further meaning and purpose to one or more prior limitations and as such should be afforded patentable weight’.   The Benhase reference teaches (paragraph 45) if at block 312 a determination is made that the destage counter 122 is not zero ("No" branch from block 312) then the last track at the end of the sorted binary tree is found (at block 320) and destaged (at block 322) instead of a track at the cursor position, without changing the cursor position.  Further, as noted above in the previous response to other arguments, the Benhase reference teaches before destaging (i.e. writing data) from the cache 108 to the storage devices 106 [and their respective ‘target’ controller], it determines when and which tracks (i.e. ‘bypassing’ or ‘performing’ a first write list search based on the counter) to write from the cache to particular storage devices and where within the storage devices to write.    Therefore, the Examiner contends that the Benhase reference teaches the limitation above as broadly and instantly claimed.  Lastly, in response to applicant's argument that the limitation noted above ‘provides further meaning and purpose to one or more prior limitations and as such should be afforded patentable weight’, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Applicant further does not show how the limitation ‘provides further meaning and purpose to one or more prior limitations and as such should be afforded patentable weight’ and merely states that it does.  The Examiner notes that this limitation should be amended to be positively recited to be given patentable weight.  

   6.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 5-9, 14-18, 23-25 would be allowable as noted above.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137